       Case 3:18-cv-01865-RS Document 202 Filed 02/21/19 Page 1 of 3


 1   JOSEPH H. HUNT
     Acting Assistant Attorney General
 2   BRETT A. SHUMATE
     Deputy Assistant Attorney General
 3   JOHN R. GRIFFITHS
     Director, Federal Programs Branch
 4   CARLOTTA P. WELLS
     Assistant Director, Federal Programs Branch
 5   MARSHA S. EDNEY
     Senior Trial Counsel
 6   KATE BAILEY
     CAROL FEDERIGHI
 7   Trial Attorneys
     United States Department of Justice
 8   Civil Division, Federal Programs Branch
     P.O. Box 883
 9   Washington, DC 20044
     Tel.: (202) 514-2331
10   Email: Brett.A.Shumate@usdoj.gov

11   Attorneys for Defendants

12
                                  UNITED STATES DISTRICT COURT
13
              NORTHERN DISTRICT OF CALIFORNIA, SAN FRANCISCO DIVISION
14

15    STATE OF CALIFORNIA, et al.,                   Civil Action No. 3:18-cv-01865-RS

16           Plaintiffs,                             NOTICE OF DEFENDANTS’
                                                     POSITION REGARDING SUPREME
17    v.                                             COURT PROCEEDINGS

18    WILBUR L. ROSS, JR., et al.,                   Dept: 3
                                                     Judge: The Honorable Richard G. Seeborg
19           Defendants.                             Trial Date:   January 7, 2019
                                                     Action Filed: March 26, 2018
20
      CITY OF SAN JOSE, et al.,                      Civil Action No. 3:18-cv-02279-RS
21
             Plaintiffs,                             NOTICE OF DEFENDANTS’
22                                                   POSITION REGARDING SUPREME
      v.                                             COURT PROCEEDINGS
23
      WILBUR L. ROSS, JR., et al.,                   Dept.: 3
24                                                   Judge: The Honorable Richard G. Seeborg
             Defendants.                             Trial Date:   January 7, 2019
25                                                   Action Filed: March 26, 2018

26

27

28


       NOTICE OF DEFS.’ POSITION RE SUPREME CT. PROCS. – Nos. 3:18-cv-01865-RS & 3:18-cv-02279-RS
       Case 3:18-cv-01865-RS Document 202 Filed 02/21/19 Page 2 of 3


 1

 2           At the closing argument on February 15, 2019, undersigned counsel stated that he had not

 3   yet had an opportunity to confer with the Office of the Solicitor General about the effect of the

 4   Supreme Court’s Order granting certiorari before judgment in State of New York, et al. v.

 5   Department of Commerce, et al., No. 18-cv-2921 (S.D.N.Y.). After consulting with the Solicitor

 6   General, Defendants write to provide additional information that may inform how the Court

 7   wishes to proceed in this case in light of the Supreme Court’s order granting certiorari before

 8   judgment in the New York case. In that case, the government’s brief is now due in the Supreme

 9   Court on March 6; the respondents’ brief is due April 1; and oral argument is scheduled for the

10   second week of April. Because a ruling by the Supreme Court in the New York case will be

11   controlling, if not dispositive, in this case, the government respectfully submits that this Court

12   should consider deferring its ruling until proceedings in the Supreme Court are complete. If the

13   Supreme Court affirms the New York judgment, then this case will be moot; and conversely, if the

14   Supreme Court reverses, then that decision effectively will resolve this case given the scope of the

15   government’s arguments and the overlap with the claims here.

16

17

18

19

20

21

22

23

24

25

26

27

28


       NOTICE OF DEFS.’ POSITION RE SUPREME CT. PROCS. – Nos. 3:18-cv-01865-RS & 3:18-cv-02279-RS
       Case 3:18-cv-01865-RS Document 202 Filed 02/21/19 Page 3 of 3

 1   Dated: February 21, 2018                         Respectfully submitted,

 2                                                    JOSEPH H. HUNT
                                                      Assistant Attorney General
 3
                                                      _s/Brett A. Shumate________________
 4                                                    BRETT A. SHUMATE
                                                      Deputy Assistant Attorney General
 5
                                                      JOHN R. GRIFFITHS
 6                                                    Director, Federal Programs Branch

 7                                                    CARLOTTA P. WELLS
                                                      Assistant Branch Director
 8
                                                      MARSHA S. EDNEY
 9                                                    Senior Trial Counsel

10                                                    KATE BAILEY
                                                      CAROL FEDERIGHI
11                                                    Trial Attorneys
                                                      United States Department of Justice
12                                                    Civil Division, Federal Programs Branch
                                                      P.O. Box 883
13                                                    Washington, DC 20044
                                                      Tel.: (202) 514-2331
14                                                    Email: Brett.A.Shumate@usdoj.gov

15                                                    Attorneys for Defendants

16

17

18

19

20
21

22

23

24

25

26

27

28


                                                  2
      NOTICE OF DEFS.’ POSITION RE SUPREME CT. PROCS. – Nos. 3:18-cv-01865-RS & 3:18-cv-02279-RS
